Citation Nr: 0814249	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
(DEA) Program under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1969.  The appellant is the veteran's spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Education Center (EC) in Muskogee, 
Oklahoma, that denied the appellant's claim for an extension 
of her delimiting date for DEA benefits.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at VA's Regional 
Office (RO) in Seattle, Washington.  A transcript of the 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The appellant was denied entitlement to DEA benefits 
under Chapter 35 by RO decisions in November 1973 and 
September 1974 based on a finding that the veteran's 100 
percent schedular disability rating was not considered 
permanent and total (P&T) at those times.

2.  A March 19, 1975 letter erroneously notified the 
appellant that she was entitled to Chapter 35 DEA benefits 
and that her delimiting date was August 12, 1979.  

3.  The veteran was subsequently found to be permanently and 
totally disabled by rating decision dated June 12, 1980; thus 
establishing entitlement to Chapter 35 DEA benefits as of 
that date; however, there is no indication in the claims file 
that the appellant or the veteran ever received notification 
of that rating decision, given that an erroneous delimiting 
date of August 1979 had already been established.

4.  There is no evidence of record that the commencement date 
for the appellant's eligibility to Chapter 35 DEA benefits 
has been established by VA; thus, the proper delimiting date 
for DEA benefits has not yet been established.  


CONCLUSIONS OF LAW

1.  The presumption of administrative regularity with regard 
to whether the veteran received notification of the P&T 
rating in 1980 is rebutted by clear evidence to the contrary.  
38 U.S.C.A. § 5104; Crain v. Principi, 17 Vet. App. 182, 190 
(2003).

2.  Due to an administrative error on the part of VA that 
resulted in lack of proper notice as to the date on which the 
veteran's disability became P&T, commencement of the period 
during which the appellant is eligible for Chapter 35 DEA 
benefits has not yet begun to run.  38 U.S.C.A. §§ 
3501(a)(1)(D), 3512(b)(1) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 21.3021(a)(3)(i), 21.3046(a)(2)(ii), (c); 21.3047 (2007).

3.  Resolving all doubt in the appellant's favor, the 
criteria for an extension of the appellant's delimiting date 
for receipt of educational benefits pursuant to the DEA 
program under Chapter 35, Title 38, United States Code have 
been met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 21.3021(a)(3)(i), 
21.3046(a)(2)(ii), (c); 21.3047 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an extension of the delimiting date for 
her award of DEA benefits.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).  

Educational assistance shall not exceed 10 years after one of  
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from  
the willful misconduct of the eligible spouse; and (4) is  
otherwise eligible for payment of educational assistance for  
the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 
(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's 
extended period of eligibility shall be for the length of  
time that the individual was prevented from initiating or 
completing her chosen program of education.  38 C.F.R.  § 
21.3047(c).  

Historically, the veteran was released from active duty in 
August 1969 and immediately placed on the Temporary 
Disability Retired List (TDRL).  Shortly after separation 
from service, service connection for schizophrenia was 
granted and an initial 70 percent rating was assigned, 
effective from August 12, 1969, the day after separation from 
service.  The 70 percent rating was subsequently increased to 
100 percent, effective from June 1, 1972.  

In letters to the appellant dated in November 1973 and 
September 1974, the RO denied the appellant's claims for a 
DEA allowance, explaining that she was not eligible for DEA 
benefits because, although her husband's service-connected 
disability was rated 100 percent disabling, the permanency of 
his disability had not yet been established.  

Despite no change in the veteran's disability status, the RO 
erroneously sent a letter to the appellant in March 1975, 
notifying her that she was entitled to Chapter 35 DEA 
benefits and that her delimiting date was August 12, 1979 (10 
years after the veteran's separation from service).  The 
information in the March 1975 letter was clearly sent in 
error because the veteran's service-connected disability was 
not rated 100 percent disabling until June 1, 1972 and 
permanency of the disability was not established until more 
than five years after the March 1975 letter was issued.  

At her personal hearing in July 2007, the appellant testified 
that during the 1980's, she inquired as to her eligibility 
for Chapter 35 DEA benefits; but, she was told numerous times 
that her delimiting date of August 12, 1979 had passed, and 
as such, she was not entitled to such benefits.  

Although an erroneous delimiting date of August 12, 1979 had 
been established, the veteran's service-connected 
schizophrenia was not found P&T until June 1980.  Apparently, 
the RO issued a rating decision on June 7, 1980, finding that 
the veteran's service-connected disability was P&T.  
Therefore, according to 38 C.F.R. § 21.3046, the commencement 
date for the appellant's eligibility for DEA benefits should 
have been June 7, 1980 (the date on which the P&T rating 
decision was issued) or the date the appellant was notified 
of that decision, whichever is more advantageous to the 
appellant.  The RO determined that the appellant was notified 
of the P&T decision in June 1980, and thus the delimiting 
date should have been 10 years later, or June 1990.  

However, the appellant asserts that she never received 
notification of the June 1980 P&T rating.  There is no 
evidence in the file to indicate that such a letter was 
generated, or that the appellant was notified of her 
eligibility for DEA benefits.  This is not surprising, given 
that an erroneous delimiting date of August 1979 had already 
been established, and that date had long since passed.

Despite the veteran's assertions, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  A statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  
Thus, the appellant's assertion that she never received 
notice of the June 1980 P&T rating, alone, can not and does 
not rebut the presumption of administrative regularity.  
However, in this case, there is additional pertinent evidence 
of record, that, when viewed in conjunction with the 
appellant's assertions, provides clear evidence to the 
contrary sufficient to rebut the presumption of 
administrative regularity.  More specifically, the RO's 
erroneous assignment of a delimiting date of August 12, 1979 
creates doubt as to whether the RO computer-generated letter 
was ever sent to the appellant in June/July 1980, notifying 
her of the P&T rating, particularly since the delimiting date 
of August 12, 1979 was not changed after the P&T rating was 
issued.  And, most significantly, the file contains a 
document generated by the RO in October 2005, at the time the 
appellant filed her current claim on appeal, which still 
shows the erroneous delimiting date of August 12, 1979.  

Because the original, erroneously assigned delimiting date of 
August 12, 1979 was never changed and was, in fact, 
reiterated by the RO in October 2005, it is highly likely 
that notification of the P&T rating in 1980 was never sent, 
given that no additional eligibility for benefits arose as a 
result of that rating decision, based on the record at that 
time.  Thus, the presumption of regularity has been rebutted, 
and there is a definite administrative error with regard to 
the appellant's delimiting date.  

There is no evidence in the claims file prior that VA's 
administrative requirements were accomplished, particularly 
given the erroneous information provided in the March 1975 
letter and the erroneous assignment of a delimiting date of 
August 12, 1979, that as of October 2005 had not been changed 
to reflect the actual date on which the veteran was found 
P&T.   Moreover, the Board does not understand why, in the 
November 2006 statement of the case, the RO continues to 
characterize the issue as a request for an extension of the 
August 12, 1979 delimiting date and denies an extension of 
the August 12, 1979 delimiting date.

Because the appellant never received notice of the actual 
date of commencement of the period of eligibility; because of 
the erroneous assignment of a delimiting date of August 12, 
1979; and because of the continuous confusing and conflicting 
information provided to the appellant by the RO from 1973 to 
present; the commencement date for the appellant's 
eligibility to Chapter 35 DEA benefits has not yet been 
established and the 10-year period of eligibility has not yet 
begun to toll.  38 C.F.R. § 21.3046(a)(2)(ii).  As such, the 
proper delimiting date for DEA benefits has not yet been 
established, and an extension of the delimiting date is 
warranted in this case.  38 C.F.R. § 21.3046(c)(d).

Resolving all doubt in the appellant's favor, the appeal for 
an extension of the appellant's delimiting date for receipt 
of educational benefits pursuant to the Survivors' and 
Dependents' Educational Assistance Program under Chapter 35, 
Title 38, United States Code, is warranted.


ORDER

An extension of the appellant's delimiting date for receipt 
of educational benefits pursuant to the Survivors' and 
Dependents' Educational Assistance Program under Chapter 35, 
Title 38, United States Code, is granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


